
	
		I
		111th CONGRESS
		1st Session
		H. R. 4068
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2009
			Mr. Lewis of Georgia
			 (for himself and Mr. Boustany)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to limit the
		  penalty for failure to disclose reportable transactions based on resulting tax
		  benefits, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Penalty Relief Act of
			 2009.
		2.Limitation on
			 penalty for failure to disclose reportable transactions based on resulting tax
			 benefits
			(a)In
			 generalSubsection (b) of
			 section 6707A of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(b)Amount of
				penalty
						(1)In
				generalExcept as otherwise
				provided in this subsection, the amount of the penalty under subsection (a)
				with respect to any reportable transaction shall be 75 percent of the decrease
				in tax shown on the return as a result of such transaction (or which would have
				resulted from such transaction if such transaction were respected for Federal
				tax purposes).
						(2)Maximum
				penaltyThe amount of the penalty under subsection (a) with
				respect to any reportable transaction shall not exceed—
							(A)in the case of a
				listed transaction, $200,000 ($100,000 in the case of a natural person),
				or
							(B)in the case of any
				other reportable transaction, $50,000 ($10,000 in the case of a natural
				person).
							(3)Minimum penalty
				for listed transactionsIn the case of a listed transaction, the
				amount of the penalty under subsection (a) with respect to such transaction
				shall not be less than $10,000 ($5,000 in the case of a natural
				person).
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to penalties
			 assessed after December 31, 2006.
			3.Report on tax shelter
			 penalties and certain other enforcement actions
			(a)In
			 generalThe Commissioner of Internal Revenue, in consultation
			 with the Secretary of the Treasury, shall submit to the Committee on Ways and
			 Means of the House of Representatives and the Committee on Finance of the
			 Senate an annual report on the penalties assessed by the Internal Revenue
			 Service during the preceding year under each of the following provisions of the
			 Internal Revenue Code of 1986:
				(1)Section 6662A
			 (relating to accuracy-related penalty on understatements with respect to
			 reportable transactions).
				(2)Section 6700(a)
			 (relating to promoting abusive tax shelters).
				(3)Section 6707
			 (relating to failure to furnish information regarding reportable
			 transactions).
				(4)Section 6707A
			 (relating to failure to include reportable transaction information with
			 return).
				(5)Section 6708
			 (relating to failure to maintain lists of advisees with respect to reportable
			 transactions).
				(b)Additional
			 informationThe report required under subsection (a) shall also
			 include information on the following with respect to each year:
				(1)Any action taken
			 under section 330(b) of title 31, United States Code, with respect to any
			 reportable transaction (as defined in section 6707A(c) of the Internal Revenue
			 Code of 1986).
				(2)Any extension of
			 the time for assessment of tax enforced, or assessment of any amount under such
			 an extension, under paragraph (10) of section 6501(c) of the Internal Revenue
			 Code of 1986.
				(c)Date of
			 reportThe first report required under subsection (a) shall be
			 submitted not later than June 1, 2010.
			
